Name: Council Regulation (EEC) No 3327/82 of 10 December 1982 maintaining the Danish export arrangements for aluminium waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 /34 Official Journal of the European Communities 11 . 12. 82 COUNCIL REGULATION (EEC) No 3327/82 of 10 December 1982 maintaining the Danish export arrangements for aluminium waste and scrap THE COUNCIL OF THE EUROPEAN COMMUNITIES, measures, the appropriate provisions to be taken by the Council , HAS ADOPTED THIS REGULATION : Article 1 The Danish export arrangements for aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff adopted by Commission Regulation (EEC) No 2915/82 shall apply until 31 December 1982. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), and in particular Article 6 thereof, Having regard to the proposal from the Commission , Whereas, under Regulation (EEC) No 291 5/82 (2), the Commission authorized Denmark, under emergency measures, to suspend delivery of export licences for aluminium waste and scrap falling within subheading 76.01 B of the Common Customs Tariff ; Whereas, in conformity with Article 6 of Regulation (EEC) No 2603/69 , the Commission must submit to the Council , after the adoption of the emergency Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1982 . For the Council The President G. FENGER M0LLER (') OJ No L 324, 27 . 12. 1969, p . 25 . O OJ No L 304, 30 . 10 . 1982, p . 52.